Per Curiam.
The petitioner appearing pro se seeks an alternative' writ, of mandate to compel Harry E. Nichols, as Judge of the 'Jefferson Circuit Court, to show cause,' if any, why petitioner’s petition for writ of error cor am nobis should not be reinstated and the cause heard upon its merits.
It now appears to the court that petitioner’s petition for writ of error coram nobis has been reinstated by the respondent, Harry E. Nichols, as Judge of the Jefferson Circuit Court, and an order has been entered in said cause directing the petitioner to file affidavits in support of its petition in that court.
The relief which petitioner seeks already having been granted, this appeal is dismissed.
Note. — Reported in 132 N. E. 2d 617.